  EXHIBIT 10.2     WELLS FARGO BANK REVOLVING LINE OF CREDIT NOTE    
$5,000,000.00 San Jose, California   March 23, 2001

   FOR VALUE RECEIVED, the undersigned Fiberstars, Inc.  (“Borrower”) promises
to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”) at its
office at Santa Clara Valley RCBO, 121 Park Center Plaza 3rd Flr, San Jose, CA
95113, or at such other place as the holder hereof may designate, in lawful
money of the United States of America and in immediately available funds, the
principal sum of $5,000,000.00, or such much thereof as may be advanced and be
outstanding, with interest thereon, to be computed on each advance from the date
of its disbursement as set forth herein.

DEFINITIONS:

   As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:

            (a)          “Business Day” means any day except a Saturday, Sunday,
or any other day on which commercial banks in California are authorized or
required by law to close.

            (b)          “Fixed Rate Term” means a period commencing on a
Business Day and continuing for 1, 2 or 3 months, as designated by Borrower,
during which all or a portion of the outstanding principal balance of this Note
bears interest determined in relation to LIBOR; provided however, that no Fixed
Rate Term may be selected for a principal amount less than $100,000.00; and
provided further, that no Fixed Rate Term shall extend beyond the scheduled
maturity date hereof.  If any Fixed Rate Term would end on a day which is not a
Business Day, then such Fixed Rated Term shall be extended to the next
succeeding Business Day.

            (c)          “LIBOR” means the rate per annum (rounded upward, if
necessary, to the nearest whole 1/8 of 1%) determined by dividing Base LIBOR by
a percentage equal to 100% less any LIBOR Reserve Percentage.

                           (i)          “Base LIBOR” means the rate per annum
for United States dollar deposits quoted by Bank as the Inter-Bank Market
Offered Rate, with the understanding that such rate is quoted by Bank for the
purpose of calculating effective rates of interest for loans making reference
thereto, on the fist day of a Fixed Rate Term for delivery of funds on said date
for a period of time approximately equal to the number of days in such Fixed
Rate Term and in an amount approximately equal to the principal amount to  which
such Fixed Rate Term applies.  Borrower understands and agrees that Bank may
base its quotation of the Inter-Bank Marked Offered Rate upon such offers or
other market indicators of the Inter-Bank Market as Bank in its discretion deems
appropriate including, but not limited to, the rate offered for U.S. dollar
deposits on the London Inter-Bank Market.

                           (ii)         “LIBOR Reserve Percentage” means the
reserve percentage prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for “Eurocurrency Liabilities” (as defined in
Regulation D of the Federal Reserve Board, as amended), adjusted by Bank for
expected changes in such reserve percentage during the applicable Fixed Rated
Term.

             (d)        “Prime Rate” means at any time the rate of interest most
recently announced within Bank at its principal office as its Prime Rate, with
the understanding that the Prime Rate is one of Bank’s base rates and serves as
the basis upon which effective rates of interest are calculated for those loans
making reference thereto, and is evidenced by the recording thereof after its
announcement in such internal publication or publications as Bank may designate.

INTEREST:

             (a)         Interest.  The outstanding principal balance of this
Note shall bear interest (computed on the basis of a 360-day year, actual days
elapsed) either (I) at a fluctuating rate per annum equal to the Prime Rate in
effect from time to time, or (ii) at a fixed rate per annum determined by Bank
to be 1.75000% above LIBOR in effect on the first day of the applicable Fixed
Rate Term.  When interest is determined in relation to the Prime Rate, each
change in the rate of interest hereunder shall become effective on the date each
Prime Rate change is announced within Bank.  With respect to each LIBOR
selection hereunder, Bank is hereby authorized to note the date, principal
amount, interest rate and Fixed Rate Term applicable thereto and any payments
make thereon on Bank’s books and records (either manually or by electronic
entry) and/or on any schedule attached to this Note, which notations shall be
prima facie evidence of the accuracy of the information noted.

             (b)        Selection of Interest Rate Options.   At any time any
portion of this Note bears interest determined in relation to LIBOR, it may be
continued by Borrower at the end of the Fixed Rate Term applicable thereto so
that all or a portion thereof bears interest determined in relation to the Prime
Rate or to LIBOR for a new Fixed Rate Term designated by Borrower.  At any time
any portion of the Note bears interest determined in relation to the Prime Rate,
Borrower may convert all or a portion thereof so that it bears interest
determined in relation to LIBOR for a Fixed Rate Term designated by Borrower. 
At such time as Borrower requests an advance hereunder or wishes to select a
LIBOR option for all or a portion for the outstanding principal balance hereof,
and at the end of each Fixed Rate Term, Borrower shall give Bank notice
specifying: (i) the interest rate option selected by Borrower; (ii) the
principal amount subject thereto; and (iii) for each LIBOR selection, the length
of the applicable Fixed Rate Term.  Any such notice may be given by telephone
(or such other electronic method as Bank may permit) so long as, with respect to
each LIBOR selection, (A) if requested by Bank, Borrower provides to Bank
written confirmation thereof not later than three (3) Business Days after such
notice is give, and (B) such notice is given to Bank prior to 10:00 a.m. on the
first day of the Fixed Rate Term, or at a later time during any Business Day if
Bank, at it’s sole option but without obligation to do so, accepts Borrower’s
notice and quotes a fixed rate to Borrower.  If Borrower does not immediately
accept a fixed rate when quoted by Bank, the quoted rate shall expire and any
subsequent LIBOR request form Borrower shall be subject to a redetermination by
Bank of the applicable fixed rate.  If no specific designation of interest is
made at the time any advance is requested hereunder or at the end of any Fixed
Rate Term, Borrower shall be deemed to have made a Prime Rate interest selection
for such advance or the principal amount to which Fixed Rate Term applied.

             (c)         Taxes and Regulatory Costs.   Borrower shall pay to
Bank immediately upon demand, in addition to any other amounts due or to become
due hereunder, any and all (i) withholdings, interest equalization taxes, stamp
taxes or other taxes (except income and franchise taxes) imposed by any domestic
or foreign governmental authority and related in any manner or LIBOR, and (ii)
future, supplemental, emergency or other changes in the LIBOR Reserve
Percentage, assessment rates imposed by the Federal Deposit Insurance
Corporation, or similar requirements or costs imposed by any domestic or foreign
governmental authority or resulting form compliance by Bank with any request or
directive (whether or not having the fore of law) from any central bank or other
governmental authority and related in any manner to LIBOR to the extent they are
not included in the calculation of LIBOR.  In determining which of the foregoing
are attributable to any LIBOR option available to Borrower hereunder, any
reasonable allocation make by Bank among its operations shall be conclusive and
binding upon Borrower.

             (d)        Payment of Interest.  Interest accrued on this Note
shall be payable on the 28th day of each month, commencing March 28, 2001.

             (e)         Default Interest.  From and after the maturity date of
this Note, or such earlier date as all principal owing hereunder becomes due and
payable by acceleration or otherwise, the outstanding principal balance of this
Note shall bear interest until paid in full at an increased rate per annum
(computed on the basis of a 360-year, actual days elapsed) equal to 4% above the
rate of interest from time to time applicable to this Note.

             (f)         Commitment Fee.  Prior to the initial extension of
credit under this Note, Borrower shall pay to Bank a non-refundable commitment
fee of $2,500.00.

             (g)        Collection of Payments.  Borrower authorizes Bank to
collect all interest and fees due hereunder by charging Borrower’s deposit
account number 4496-813031 with Bank, or any other deposit account maintained by
any Borrower with Bank, for the full amount thereof.  Should there be
insufficient funds in any such deposit account to pay all such sums when due,
the full amount of such deficiency shall be immediately due and payable by
Borrower.

SIGHT COMMERICAL AND STANDBY LETTER OF CREDIT SUBFEATURE:

             (a)         Letter of Credit Subfeature.  As a subfeature under
this Note, Bank agrees from time to time during the term hereof to issue standby
letters of credit for the account of Borrower to finance guarantee lease
payments for their German facility and/or sight commercial letters of credit for
the account of Borrower to finance Borrower’s inventory purchases (each, a
“Letter of Credit” and collectively, “Letters of Credit”); provided however,
that the form and substance of each Letter of Credit shall be subject to
approval by Bank, in it’s sole discretion; and provided further, that the
aggregate undrawn amount of all outstanding Letters of Credit shall not at any
time exceed $400,000.00.  Each standby Letter of Credit shall be issued for a
term not to exceed 365 days, and each commercial Letter of Credit shall be
issued for a term not to exceed 180 days, as designated by Borrower; provided
however, that no standby Letter of Credit shall have an expiration date
subsequent to the maturity date of this Note, and no commercial Letter of Credit
shall have an expiration date more than 90 days beyond the maturity date of this
Note.  The undrawn amount of all Letters of Credit shall be reserved under this
Note and shall not be available for borrowings hereunder.  Each Letter of Credit
shall be subject to the additional terms and conditions of the Letter of Credit
Agreement and related documents, if any, required by Bank in connection with the
issuance thereof.  Each draft paid by Bank under a Letter of Credit shall be
deemed an advance under this Note and shall be repaid by Borrower in accordance
with the terms and conditions of this Note; provided however, that if advances
hereunder are not available, for any reason, at the time any draft is paid by
Bank, then Borrower shall immediately pay to Bank the full amount of such draft,
together with interest thereon form the date such amount is paid by Bank to the
date such amount is full repaid by Borrower, at the rate of interest applicable
to advances hereunder.  In such event Borrower agrees that Bank, in its sole
discretion, may debit any deposit account maintained by Borrower with Bank for
the amount of any such draft.

             (b)        Letter of Credit Fees.  Borrower shall pay to Bank fees
upon the issuance of each letter of Credit, upon the payment or negotiation of
each draft under any letter of Credit and upon the occurrence of any other
activity with respect to any Letter of Credit (including without limitation, the
transfer, amendment or cancellation of any Letter of Credit) determined in
accordance with Bank'’ standard fees and charges then in effect for such
activity.

CLEAN ACCEPTANCE SUBFEATURE:

             (a)         Acceptance Subfeature.  As a subfeature under this
Note, Bank agrees from time to time during the term hereof to create banker’s
acceptances (each, an “Acceptance” and collectively, “Acceptances”) for the
account of Borrower by accepting drafts drawn on Bank by Borrower for the
purpose of financing Borrower’s importation of goods into the United States;
provided however, that the form and substance of each Acceptance shall be
subject to approval by Bank, in its sole discretion; and provided further, that
the aggregate amount of all outstanding Acceptances shall not at any time exceed
$400,000.00.  Each Acceptance shall be in the minimum amount of $5,000.00.  Each
Acceptance shall be subject to the additional terms and conditions of an
Acceptance Agreement in form and substance satisfactory to Bank.  Each
Acceptance shall be created for a term not to exceed the lesser of 365 days, as
designated by Borrower, or such period of time as may be necessary to comply
with the terms of the Acceptance Agreement; provided however, that no Acceptance
shall mature more than 90 days beyond the maturity date of this Note.  The
outstanding amount of all Acceptances shall be reserved under this Note and
shall not be available for borrowings hereunder.  The amount of each Acceptance
which matures shall be deemed an advance under this Note and shall be repaid by
Borrower in accordance with the terms and conditions of this Note; provided
however, that if advances hereunder are not available, for any reason, at the
time any Acceptance matures, then Borrower shall immediately pay to Bank the
full amount of such matured Acceptance, together with interest thereon from the
date such Acceptance matures to the date such amount is fully repaid by
Borrower, at the rate of interest applicable to advances hereunder.  In such
event Borrower agrees that Bank, in its sole discretion, may debit any deposit
account maintained by Borrower with Bank for the amount of any Acceptance.  All
Acceptances created hereunder shall be discounted with Bank.

             (b)        Acceptance Fees.  For each Acceptance created hereunder,
Borrower shall pay to Bank on the date such Acceptance is created an acceptance
fee determined in accordance with Bank’s standard fees and charges then in
effect for the creation of Acceptances.

BORROWING AND REPAYMENT:

             (a)         Use of Proceeds.  Advances under this Note shall be
available solely to finance working capital requirements.

             (b)        Borrowing and Repayment.  Borrower may form time to time
during the term of this Note borrow, partially or wholly repay its outstanding
borrowings, and reborrow, subject to all of the limitations, terms and
conditions of this Note and of any document executed in connection with, or at
any time as a supplement to, this Note; provided however, that the total
outstanding borrowings under this Note shall not at any time exceed the
principal amount stated above; and provided further, that Borrower shall
maintain a zero balance on advances under this Note for a period of at least 30
consecutive days during each fiscal year.  All payments credited to principal
shall be applied first, to the outstanding principal balance of this Note which
bears interest determined in relation to the Prime Rate, if any, and second, to
the outstanding principal balance of this Note which bears interest determined
in relation to LIBOR, with such payments applied to the oldest Fixed Rate Term
first.  The unpaid principal balance of this obligation at any time shall be the
total amounts advanced hereunder by the holder hereof less the amount of any
principal payments made hereon by or for any Borrower, which balance may be
endorsed hereon from time to time by the holder.  The outstanding principal
balance of this Note shall be due and payable in full on August 15, 2001; except
with respect to any draft paid by Bank under a commercial Letter of Credit and
any Acceptance which matures subsequent to said date, the full amount of which
shall be due and payable by Borrower immediately upon payment by Bank or at such
maturity as applicable.

             (c)         Advances.  Advances hereunder, to the total amount of
the principal sum available hereunder, may be made by the holder at the oral or
written request of (i) David N. Ruckert or Roland Dennis or Bob Connors, any on
acting alone, who are authorized to request advances and direct the disposition
of any advances until written notice of the revocation of such authority is
received by the holder at the office designated above, or (ii) any person, with
respect to advances deposited to the credit of any deposit account of any
Borrower, which advances, when so deposited, shall be conclusively presumed to
have been made to or for the benefit of each Borrower regardless of the fact
that persons other than those authorized to request advances may have authority
to draw against such account.  The holder shall have no obligation to determine
whether any person requesting an advance is or has been authorized by any
Borrower.

PREPAYMENT:

             (a)         Prime Rate.  Borrower may prepay principal on any
portion of this Note which bears interest determined in relation to the Prime
Rate at any time, in any amount and without penalty.

             (b)        LIBOR.  Borrower may prepay principal on any portion of
this Note which bears interest determined in relation to LIBOR at any time and
in the minimum amount of $100,000.00; provided however, that if the outstanding
principal balance of such portion of this Note is less than said amount, the
minimum prepayment amount shall be the entire outstanding principal balance
thereof.  In consideration of Bank providing this prepayment option to Borrower,
or if any such portion of this Note shall become due and payable at any time
prior to the last day of the Fixed Rate Term applicable thereto by acceleration
or otherwise, Borrower shall pay to Bank immediately upon demand a fee which is
the sum of the discounted monthly differences for each month from the month of
prepayment through the month in which Fixed Rate Term matures, calculated as
follows for each such month:

                           (i)           Determine the amount of interest which
would have accrued each month on the amount prepaid at the interest rate
applicable to such amount had it remained outstanding until the last day of the
Fixed Rate Term applicable thereto.

                           (ii)          Subtract from the amount determined in
(i) above the amount of interest which would have accrued from the same month on
the amount repaid for the remaining term of such Fixed Rate Term at LIBOR in
effect on the date of prepayment for new loans made for such term and in a
principal amount equal to the amount prepaid.

                           (iii)         If the result obtained in (ii) for any
month is greater than zero, discount that difference by LIBOR used in (ii)
above.

Each Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  Each Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment cots, expenses and/or liabilities of Bank.  If Borrower fails to
pay any prepayment fee when due, the amount of such prepayment fee shall
thereafter bear interest until paid at a prate per annum 2.000% above Prime Rate
in effect from time to time (computed on the basis of a 360-day year, actual
days elapsed).  Each change in the rate of interest on any such past due
prepayment fee shall become effective on the date each Prime Rate change is
announced within Bank.

COLLATERAL:

   As security for the payment and performance of all obligations of Borrower
under this Note, Borrower grants to Bank security interests of first priority
(except as agreed otherwise by Bank in writing) in the following property of
Borrower, now owned or at any time hereafter acquired: all accounts receivable,
other rights to payment and general intangibles; all inventory, together with
security interests in all other personal property of Borrower not or at any time
hereafter pledged to Bank as collateral for any other commercial credit 
accommodation granted by Bank to Borrower.  All of the foregoing shall be
evidenced by and subject to the terms of such security agreements, financing
statements and other documents as Bank shall reasonably require, all in form and
substance satisfactory to Bank.  Borrower shall reimburse Bank immediately upon
demand for all costs and expenses incurred by Bank in connection with any of the
foregoing security, including without limitation, filing fees and allocated
costs of collateral audits.

EVENTS OF DEFAULT:

   Any default in the payment or performance of any obligation under this Note,
or any defined event of default under any loan agreement now or at any time
hereafter in effect between Borrower and Bank (whether executed prior to,
concurrently with or at any time after this Note), shall constitute an “Event of
Default” under this Note.

MISCELLANEOUS:

             (a)         Remedies.  Upon the occurrence of any Even of Default,
the holder of this Note, at the holder’s option, may declare all sums of
principal, interest, fees and charges outstanding hereunder to be immediately
due and payable without presentment, demand, notice of nonperformance, notice of
protest, protest or notice of dishonor, all of which are expressly waived by
each Borrower, and the obligation, if any, of the holder to extend any further
credit hereunder shall immediately cease and terminate.  Each Borrower shall pay
to the holder immediately upon demand the full amount of all payments, advances,
charges, costs and expenses, including reasonable attorneys’ fees (to include
outside counsel fees and all allocated costs of the holder’s in-house counsel),
expended or incurred by the holder in connection with the enforcement of the
holder’s rights and/or the collection of any amounts which become due to the
holder under this Note, and the prosecution or defense of any action in any way
related to this Note, including without limitation, any action for declaratory
relief, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or any other person or entity.

             (b)        Obligations Joint and Several.  Should more than one
person or entity sign this Note as Borrower, the obligations of each such
Borrower shall be joint and serveral.

             (c)         Governing Law.  This Note shall be governed by and
construed in accordance with the laws of the State of California.

             IN WITNESS WHEREOF, the undersigned has executed this Note as of
the date first written above.

Fiberstars, Inc.

By:  /s/ Robert A. Connors     

Title: Chief Financial Officer   

 

 